—-In an action by respondent Mildred Fuhrmann to recover damages for personal injuries, and by her husband for medical expenses and loss of services and to recover damages for injuries to person and property, the appeal is from a judgment entered on the verdict of a jury in favor of respondents. Judgment affirmed, with costs. No opinion. Nolan, P. J., Wenzel, Beldock and Hallinan, JJ., concur; Murphy, J., dissents and votes to reverse the judgment and to dismiss the complaint. Respondent Mildred Fuhrmann was guilty of contributory negligence as a matter of law. She was driving at thirty-five miles an hour. It was dark and raining very hard. Her visibility was fifty feet. In consequence, she struck appellant’s car, which was stopped because of a prior accident.